USCA4 Appeal: 22-1077      Doc: 16         Filed: 07/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1077


        WARRENTON S. LONDON, SR.; CARLENE C. LONDON,

                            Petitioners - Appellants,

                     v.

        COMMISSIONER OF INTERNAL REVENUE SERVICE,

                            Respondent - Appellee.



        Appeal from the United States Tax Court. (Tax Ct. No. 2624-19)


        Submitted: July 26, 2022                                          Decided: July 28, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Warrenton S. London, Sr., Carlene C. London, Appellants Pro Se. Pooja Ashok Boisture,
        Bruce R. Ellisen, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1077         Doc: 16      Filed: 07/28/2022     Pg: 2 of 2




        PER CURIAM:

               Warrenton S. London, Sr., and Carlene C. London appeal the tax court’s order

        upholding the Commissioner’s determination of a deficiency and an addition to tax with

        respect to their 2015 federal income tax liability. We have reviewed the record and the tax

        court’s decision and find no reversible error. Accordingly, we affirm for the reasons stated

        by the tax court. London v. Comm’r of Internal Revenue, No. 2624-19 (Tax Ct. Mar. 17,

        2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     2